t c memo united_states tax_court richard r reed petitioner v commissioner of internal revenue respondent docket no filed date held with respect to p's taxable_year the court will enter a decision in accordance with r's computation richard r reed pro_se paul k voelker for respondent memorandum opinion laro judge respondent moves the court for entry of decision with respect to petitioner’s and taxable years petitioner objects thereto with respect to his year we must decide whether the subject decision should reflect dollar_figure in income for from the discharge_of_indebtedness we hold it should background1 this case was calendared for trial on date following a conference with the court on that date respondent’s counsel paul k voelker announced that the parties had reached a basis of settlement which he would read into the record the court instructed petitioner to listen very carefully because when mr voelker is done reading then i’m going to turn to you and say are you in agreement mr voelker read the parties’ settlement into the record on an issue by issue basis one of the issues concerned income_from_discharge_of_indebtedness mr voelker stated that the parties had agreed that there would be no change to the amount of discharge_of_indebtedness income that appeared in the notice_of_deficiency for the court asked petitioner if he agreed with mr voelker’s reading of the settlement petitioner replied yes sir i’m in full agreement the court ordered the parties to file decision documents with the court petitioner resided in las vegas nevada when he petitioned the court respondent has prepared decision documents but petitioner refuses to sign them because he alleges he did not realize dollar_figure of discharge_of_indebtedness income during respondent determined that petitioner realized this income in and she included this determination in the subject notice_of_deficiency discussion petitioner alleges that he is not liable for tax on the discharge_of_indebtedness income determined by respondent because the indebted property was involuntarily taken from him by foreclosure we need not and do not consider petitioner’s allegation concerning his surrender of the indebted property whether the property was involuntarily taken from him by foreclosure which petitioner states would not result in taxable_income is of no importance to the decision that we must enter herein what is important is that petitioner and respondent agreed to settle their case on the terms and conditions memorialized in the record the parties’ agreement is a contract governed and enforced by general principles of contract law like contracts stipulations of settlement bind the parties thereto to the terms thereof stamos v commissioner 87_tc_2 the decision documents reflect the fact that respondent conceded approximately percent and approximately percent of the deficiencies that she determined for petitioner’s and taxable years respectively see also 899_f2d_753 9th cir we will enforce a stipulation of settlement whether filed or orally stipulated into the record unless justice requires that we do otherwise 85_tc_359 69_tc_694 26_tc_171 in the instant case justice does not require that we do otherwise the record speaks for itself and shows that the parties agreed to resolve this case in the manner set forth therein the stipulation of settlement memorialized in the record voluntarily entered in settlement of this lawsuit must be given binding effect the parties struck a bargain in the stipulation and petitioner must live with the benefits and burdens of it to reflect the foregoing an appropriate order will be issued granting respondent's motion for entry of decision and decision will be entered in accordance with the respondent’s computation
